DETAILED ACTION
This is a First Office Action on the Merits in response to the application filed on 04/28/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/25/2020 and 09/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119 and/or 35 U.S.C. 120 is acknowledged.
Status of Claims
Claims 1-11 are currently pending in the application and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-11 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-11, the independent claims (claims 1, 6 and 7) are directed, in part, to a method, a computer readable storage medium and an apparatus for acquiring a set of rules as training data associated with a positive and a negative example. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-5 are directed to a method comprising a series of steps which falls under the statutory category of a process, claim 6 is directed to a computer readable medium, which falls under the statutory category of an article of manufacture and claims 7-11 are directed to an apparatus which falls under the category of a machine. However, these claim elements are considered to be abstract ideas because they are directed to a mental process which includes observations or evaluations. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed, in part, to acquiring training data that is a set of rules in which a combination of attributes is associated with one of a positive example and a negative example; extracting a plurality of rules that specify one of a positive example and a negative example according to the number of positive examples and the number of negative examples for one or more combinations of attributes, based on the acquired training data; acquiring first data that has a combination of attributes different from the combination of attributes included in the training data and is not associated with a label that designates the positive example or the negative example; selecting a rule related to the combination of attributes included in the first data from among the plurality of specified rules; generating second data in which a label different from the label of the positive example or the negative example specified by the selected rule is associated with the first data; specifying the number of samples of the first data in which the label of the positive example or the negative example specified by the selected rule changes, based on the generated second data; and determining an order of rules to be presented based on the number of samples. If a claim limitation, under its broadest reasonable interpretation covers an observation or evaluation, then it falls under the “mental process grouping of abstract ideas”. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements: “a computer”; “a non-transitory computer readable storage medium”; “a rule presentation apparatus”; “a memory”; “a processor” to perform the claimed steps. These additional element in both steps are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figure 7 and related text and [0071]; [0085] to understand that the invention may be implemented in a generic environment that “The storage unit 140 includes training data 141, designated condition data 142, rule set data 143, and presentation candidate set data 144. The storage unit 140 corresponds to a semiconductor memory element such as a random-access memory (RAM), a read-only memory (ROM), a flash memory, or a storage device such as a hard disk drive (HDD); The control unit 150 includes an acquisition unit 151, a specifying unit 152, and a determination unit 153. The control unit 150 is realized by a central processing unit (CPU), a microprocessor unit (MPU), or the like. The control unit 150 may also be realized by a hardwired logic circuit such as an application-specific integrated circuit (ASIC) or a field- programmable gate array (FPGA).” [0027] and Figure 19 briefly reference an example of training data used for machine learning. As described, the machine learning system is just being applied as a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2-5, 8-11 further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2012/0197826 (hereinafter; Mineno) US Pub. No. 2018/0114139 (hereinafter; Kucera).
Regarding claims 1/6/7, Mineno discloses:
A rule presentation method executed by a computer, the method comprising; a non-transitory computer readable storage mediums storing a program that causes a computer to execute a process, the process comprising; a rule presentation apparatus, comprising a memory; and a  processor coupled to the memory and the processor configured to: acquiring training data that is a set of rules in which a combination of attributes is associated with one of a positive example and a negative example; [0014] discloses The learning unit acquires a training data that is supervised data representing an example of a record pair that represents a positive determination result and learns determination criteria used in the name identification process using the acquired training data; [0017] discloses the processor executes setting rules defining conditions for supervised data of a positive example that is a pair of the records to be judged to be identical and supervised data of a negative example that is a pair of the records to be judged to be non-identical as the supervised data used for learning judgment criteria used for the judgment through supervised learning
acquiring first data that has a combination of attributes different from the combination of attributes included in the training data and is not associated with a label that designates the positive example or the negative example; [0003] discloses The supervised learning represents a learning system in which labeled data is learned by a machine learning unit as supervised data, and the label of test data is predicted.
selecting a rule related to the combination of attributes included in the 15first data from among the plurality of specified rules; [0078] discloses in a case where a plurality of training data rules is included, the training data rules are described (analyzed) as combined together with OR.
generating second data in which a label different from the label of the positive example or the negative example specified by the selected rule is associated with the first data; [0003] discloses The supervised learning represents a learning system in which labeled data is learned by a machine learning unit as supervised data, and the label of test data is predicted.
Although Mineno discloses systems and methods for acquiring training data related to a set of rules associated with a positive and a negative example, Mineno does not specifically disclose number of positive/negative examples or labels. However, Kucera discloses the following limitations:
extracting a plurality of rules that specify one of a positive example and a negative example according to the number of positive examples and the number of negative examples for one or more combinations of attributes, based 10on the acquired training data; Kucera [0004] discloses The decision trees making up the prediction model are generated using a splitting criterion that requires a minimum number of positive instances (e.g., a conversion, such as a purchase of a product) and a minimum number of negative instances (e.g., a non-conversion, or no product purchase) to be on each side of a split.
specifying the number of samples of the first data in which the label of 20the positive example or the negative example specified by the selected rule changes, based on the generated second data; Kucera [0046] discloses the splitting criterion may include a rule or instruction requiring that a minimum number of “positive” training records (e.g., “1” for a user conversion) and a minimum number of “negative” training records (e.g., “0” for no user conversion) be included on each side of a split. The splitting criterion applies when the variable being split is numeric, when the decision tree, or forest, is being used for regression, and when the value of the response variable in the training dataset is a sample drawn from unknown probability distribution.
and determining an order of rules to be presented based on the number of samples. Kucera [0034] discloses evaluating prediction models to predict expected order; [0043] discloses each training record is sorted by increasing order; If the split criterion specifies that for each numeric variable, each side of a split must have at least 2 training records where the response is negative (e.g., y=0) and at least 2 training records where the response is positive (e.g. y=1), then the possible splits on values of variable x.sub.i for consideration in growing a decision tree in the example shown in Table 1 are limited to x.sub.i between 2.9 and 10.1, and x.sub.i between 10.1 and 17.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training data rule setting unit that sets rules defining conditions for a training data of a positive and negative example of Mineno with the decision trees that use a split criterion requiring a minimum number of positive and negative responses of Kucera in order to predict variation between positive and negative responses (Kucera abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 3/9, Mineno discloses:
The rule presentation method according to claim 1, wherein 5the specifying process includes; The rule presentation apparatus according to claim 7, wherein the processor is configured to: when a rule related to a combination of attributes included in the first data leads to the positive example, setting a negative example as a label of the first data; and specifying a minimum number of samples of the first data in which a percentage of positive examples included in the rule is less than a threshold value. [0003] discloses The supervised learning represents a learning system in which labeled data is learned by a machine learning unit as supervised data, and the label of test data is predicted. 
Regarding claims 4/10, Although Mineno discloses systems and methods for acquiring training data related to a set of rules associated with a positive and a negative example, Mineno does not specifically disclose number of positive/negative examples. However, Kucera discloses the following limitations:
The rule presentation method according to claim 1, wherein the specifying process includes; The rule presentation apparatus according to claim 7, wherein the processor is configured to: when a label led to the rule related to a combination of attributes included in the first data is a negative example, setting a positive example as a label of the first data; and specifying a minimum number of samples of the first data in which a percentage of negative examples included in the rule is less than a threshold value. Kucera [0046] discloses the splitting criterion may include a rule or instruction requiring that a minimum number of “positive” training records (e.g., “1” for a user conversion) and a minimum number of “negative” training records (e.g., “0” for no user conversion) be included on each side of a split. The splitting criterion applies when the variable being split is numeric, when the decision tree, or forest, is being used for regression, and when the value of the response variable in the training dataset is a sample drawn from unknown probability distribution.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training data rule setting unit that sets rules defining conditions for a training data of a positive and negative example of Mineno with the machine learning algorithm that determines spikes information of He in order to use real-time forecasting to determine demand response strategies (He [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 5/11, Although Mineno discloses systems and methods for acquiring training data related to a set of rules associated with a positive and a negative example, Mineno does not specifically disclose order of the rules. However, Kucera discloses the following limitations:
The rule presentation method according to claim 1, wherein the method further comprising; The rule presentation apparatus according to claim 7, wherein the processor is configured to presenting the rule based on the order of the determined rules. Kucera [0034] discloses evaluating prediction models to predict expected order; [0043] discloses each training record is sorted by increasing order; If the split criterion specifies that for each numeric variable, each side of a split must have at least 2 training records where the response is negative (e.g., y=0) and at least 2 training records where the response is positive (e.g. y=1), then the possible splits on values of variable x.sub.i for consideration in growing a decision tree in the example shown in Table 1 are limited to x.sub.i between 2.9 and 10.1, and x.sub.i between 10.1 and 17.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training data rule setting unit that sets rules defining conditions for a training data of a positive and negative example of Mineno with the decision trees that use a split criterion requiring a minimum number of positive and negative responses of Kucera in order to predict variation between positive and negative responses (Kucera abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claim(s) 2/8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mineno in view of Kucera, further in view of US Pub. No. 2016/0321750 (hereinafter; He).
Regarding claims 2/8, Although Mineno discloses systems and methods for acquiring training data related to a set of rules associated with a positive and a negative example, Mineno does different percentages. However, He discloses the following limitations:
The rule presentation method according to claim 1, wherein the specifying process includes; The rule presentation apparatus according to claim 7, wherein the processor is configured to: calculating a larger percentage of a percentage of positive examples or a percentage of negative examples as a correct answer rate of the rule for a label for one or more combinations of attributes included in the rule; and specifying a plurality of rules whose correct answer rate is equal to or greater than a threshold value. He [0035]; [0062] disclose percent thresholds, spikes within a given timeframe and percent confidence intervals.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the training data rule setting unit that sets rules defining conditions for a training data of a positive and negative example of Mineno with the machine learning algorithm that determines spikes information of He in order to use real-time forecasting to determine demand response strategies (He [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure:
US Pat. No. 6,064,484 (Kobayashi et al.) discloses a pattern inspection system with multiple rules.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562. The examiner can normally be reached M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683